In re Ballet, Charles; applying for remedial writs; Parish of Madison, 6th Judicial District Court, Div. “B”, No. 15474.
Granted. The district court is ordered to conduct an evidentiary hearing to determine the merit of relator’s claim that he tendered his guilty plea in exchange for the promise of defense counsel that if he maintained good behavior, he would be released from confinement after serving ten years and six months in prison. See Smith v. Blackburn, 785 F.2d 545 (5th Circuit 1986).
MARCUS,' J., dissents.